*902ORDER
PER CURIAM
Wendell Miller (“Appellant”) appeals from the judgment, convicting him of possession of a controlled substance, in violation of Section 195.202, RSMo. Cum. Supp. 2011. He was sentenced as a prior and persistent drug offender pursuant to Section 195.275, RSMo. 2000, to 12 years of imprisonment in the Missouri Department of Corrections. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).